Citation Nr: 0617604	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from May 1965 to 
April 1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2003 rating decision by 
the Atlanta, Georgia Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that found no new and 
material evidence had been presented to reopen a claim for 
service connection for Post-Traumatic Stress Disorder 
("PTSD") last denied by the RO in January 1994.  In a June 
2004 Statement of the Case ("SOC"), the RO determined there 
had been new and material evidence submitted to reopen the 
claim; however, it denied the claim on the merits.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board will therefore undertake a de novo 
review of the new and material evidence issue.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.


FINDING OF FACT

The evidence submitted since the October 1994 rating decision 
is neither cumulative nor redundant, and, when viewed in the 
context of the entire record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In view of the favorable decision to reopen the claim on 
appeal, any notification or assistance deficiency by VA 
represents nothing more than harmless error and there is no 
prejudice in adjudication of this portion of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Petition to Reopen the Claim

The veteran has asked VA to reopen and address his claim for 
service connection for PTSD.  

In cases like this, where service connection for a disability 
has been denied in a final rating decision, a subsequent 
claim for service connection for that disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
The Board must consider the question of whether new and 
material evidence has been received because the submission of 
such evidence establishes the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett, supra..  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384; See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in 
January 2003.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2005).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

It is determined that since the October 1994 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consists of a medical 
diagnosis of PTSD.  In the October 1994 decision, the 
evidence did not contain a diagnosis of PTSD.  

This evidence is not cumulative and redundant.  It had not 
been submitted prior to the October 1994 decision.  The newly 
received evidence is material because it provides evidence 
towards substantiation of the claim, not previously of 
record.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.




REMAND

Further development of the claim is needed before appellate 
action may be completed in this case.  

The veteran claims entitlement to service connection for 
PTSD.  The veteran's claim was denied by the RO on the basis 
that the evidence of record does not show a confirmed 
diagnosis of PTSD which would permit a finding of service 
connection.  The RO stated that the February 2003 diagnosis 
is a provisional diagnosis of PTSD given in order to permit 
the veteran to enter the PCT (Post-Traumatic Stress Disorder 
Clinical Team) program at the Dublin, Georgia VA Medical 
Center ("VAMC") and that it is apparent, from the objective 
evidence cited, that the veteran's true diagnosis is chronic 
schizophrenia, paranoid type.  While the RO found that the 
veteran does not have a PTSD diagnosis because he has carried 
the diagnosis of chronic schizophrenia, paranoid type for 
many years and has exhibited numerous psychotic 
manifestations requiring hospitalizations, VA may not rely 
upon its own unsubstantiated medical opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2005).  The Board finds that a medical 
examination and opinion is necessary to determine whether the 
veteran has a current diagnosis of PTSD and whether any such 
diagnosis is related to service.

The veteran's in-service stressor for PTSD had been conceded 
by an April 1999 Supplemental Statement of the Case 
("SSOC").  That decision cited the evidence of record, 
which included military personnel records, and showed the 
veteran served in the U.S. Navy aboard the U.S.S. Henry 
County (LST 824) in Vietnam.  His military occupational 
specialty was that of a mail clerk; however, he was 
authorized to receive hostile fire pay for the months of 
October and November 1965 while the ship was assigned duties 
between the ports of Da Nang and Chu Lai, which was 
considered a hostile fire area at that time.  In his March 
1994 stressor statement, the veteran noted that his 
responsibilities aboard ship included putting Marines ashore 
and subsequently recovering Marine units.  His ship also 
served as an intermediate hospital ship where wounded would 
be brought by helicopter and subsequently transferred to a 
hospital ship.  Although the veteran did not receive a 
combat-related medal, there was credible supporting evidence 
that his claimed in-service stressor actually occurred based 
on verification of his receipt of "hostile fire pay."

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
PTSD.  The examining physician is 
requested to review pertinent documents 
in the claims file, including the 
service medical records, in detail, and 
to render an opinion as to whether the 
veteran's PTSD, if currently diagnosed, 
is of in-service origin or otherwise 
related thereto - i.e., whether any PTSD 
was incurred in, or aggravated by, any 
incident of active military service.  If 
such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
benefit sought on appeal remains all or 
in part denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


